Citation Nr: 1735659	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for amputation of left fifth toe, as secondary to service-connected disabilities of left foot hallux valgus and left foot pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1985 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for left fifth toe amputation.

In November 2014, the Board remanded the matter for further development.

A Travel Board hearing was scheduled for June 2017.  However, the Veteran withdrew his request for hearing and requested that the case be decided on the merits.

An April 2016 rating decision denied the Veteran's claim of service connection for left fifth toe amputation on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  However, the rating decision was issued while this claim was in appellate status, pending review by the Board.  Thus, the Board notes that the RO's classification as a claim to reopen was in error.

Finally, the Board notes that, in the August 2017 Appellate Brief, the Veteran's representative indicated that the Veteran is unable to work as a result of his service-connected disabilities.  However, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is not currently on appeal, and it does not appear that an application for TDIU has been submitted.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  But see Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that, when unemployability due to service connected disability is raised, either by the claimant or by the evidence of record, in conjunction with an increased rating claim, the issue of entitlement to a TDIU is part and parcel of that claim).  Accordingly, if the Veteran would like to pursue any additional claims, he should do so, pursuant to these requirements.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In an August 2017 Appellate Brief, the Veteran through his representative, asserts that the amputation of his fifth left toe was his only treatment option and that his toe was dislocated, crossing over the 4th and 3rd toe of his left foot, as part of his service-connected left foot hallux valgus problem. 

Given the lay contentions and the VA treatment records, the Board finds that a VA examination is required upon remand, to determine whether the Veteran's left fifth toe amputation was aggravated or caused by the Veteran's service-connected disabilities of hallux valgus and/or pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left fifth toe amputation.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left fifth toe amputation was either (a) caused by, or (b) aggravated by service-connected disabilities, left foot hallux valgus and/or left foot pes planus.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

The VA examiner must also provide reasons for the opinion, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, re-adjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


